 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM BARTON,                                    No. 2:19-CV-0148-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    SAN JOAQUIN,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s motion for

19   leave to proceed in forma pauperis (Doc. 8). Also before the court is petitioner’s petition (Doc.

20   1).

21                  Petitioner has submitted the affidavit required by 28 U.S.C. § 1915(a) showing

22   that petitioner is unable to prepay fees and costs or give security therefor. Turning to petitioner’s

23   petition, “[a] petitioner for habeas corpus relief must name the state officer having custody of

24   him or her as the respondent to the petition.” Stanley v. California Supreme Court, 21 F.3d 359,

25   360 (9th Cir. 1994); see also Rule 2(a), Federal Rules Governing Section 2254 Cases. Because

26   petitioner has not named the appropriate state officer, petitioner will be provided leave to amend

27   to correct this technical defect by naming the correct respondent. See Stanley, 21 F.3d at 360.

28   Petitioner is warned that failure to comply with this order may result in the dismissal of this
                                                        1
 1   action. See Local Rule 110.

 2                  Accordingly, IT IS HEREBY ORDERED that:

 3                  1.      Petitioner’s motion for leave to proceed in forma pauperis (Doc. 8) is

 4   granted;

 5                  2.      Petitioner’s petition for writ of habeas corpus (Doc. 1) is dismissed with

 6   leave to amend;

 7                  3.      Petitioner shall file a first amended petition on the form employed by this

 8   court, and which names the proper respondent and states all claims and requests for relief, within

 9   30 days of the date of this order; and

10                  4.      The Clerk of the Court is directed to send petitioner the court’s form

11   habeas corpus application.

12

13

14   Dated: March 4, 2019
                                                           ____________________________________
15                                                         DENNIS M. COTA
16                                                         UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
